         Case 1:16-cv-11372-PBS Document 220 Filed 12/19/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA, ex rel.
 JAMES F. ALLEN,
                                                       Civil Action No. 16-cv-11372-PBS
                                Plaintiff,

 v.

 ALERE HOME MONITORING, INC.;
 ADVANCED CARDIO SERVICES;
 CARDIOLINK CORP.; and TAMBRA
 INVESTMENTS, INC. d/b/a REAL TIME
 DIAGNOSTICS,

                                Defendants.


PLAINTIFF-RELATOR JAMES F. ALLEN’S MOTION FOR LEAVE TO FILE REPLY
  MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DISCOVERY FROM
                  ALERE HOME MONITORING, INC.

       Plaintiff-Relator James F. Allen (“Allen”) hereby moves this Honorable Court to grant

leave to Allen to file a reply memorandum in support of his motion to compel discovery from

defendant Alere Home Monitoring, Inc. (“Alere”). This reply memorandum is necessary to

address (1) incorrect arguments raised by Alere’s brief in opposition, (2) critical issues that remain

in dispute between the parties despite several constructive communications and conferences, and

(3) new evidence since Allen’s motion to compel discovery was filed. The reply memorandum

Allen requests leave to file is attached hereto.

       Allen assures the Court that the proposed reply memorandum is narrowly tailored to

address only issues that are critical to moving forward with a discovery process that is as fair as

possible. Allen has continued to attempt to resolve these disputes with Alere, including numerous

offers to enter into stipulations to set a reasonable deadline to produce documents, but has been



                                                   1
         Case 1:16-cv-11372-PBS Document 220 Filed 12/19/18 Page 2 of 3



unsuccessful in obtaining any commitment from Alere. Allen first offered to stipulate to a

reasonable date for the production of documents on November 16, 2018 and reiterated his

willingness to so stipulate on multiple occasions, including as recently as December 18, 2018.

Allen remains willing to agree that Alere can complete its document production by January 4,

2019, which will give it nearly three (3) months since requests were served and more than half of

the total discovery period just to produce responses to Allen’s initial discovery requests served on

the date fact discovery opened (i.e., October 12, 2018). Alere simply refuses to commit to

responding to Allen’s reasonable discovery requests, which is the reason Court intervention is

necessary. Alere’s first tranche of documents confirms the importance of the arguments raised by

Allen’s motion to compel (that Alere’s date range and search term limitations are improper), as

they include clearly relevant documents that are dated years before the date ranges Alere

unilaterally and arbitrarily set for production and numerous documents created by Alere employees

using abbreviations and terms of art that are not included in Alere’s proposed search terms.

       Although Allen remains willing to stipulate to resolve all of these three (3) critical issues,

Alere has refused to do so and the discovery period is eroding. Thus, Allen is constrained to file

this motion for leave in order to raise these important issues before the motion hearing that is

presently set for January 4, 2019. Allen requested – and Alere agreed to participate in – a third

conference to discuss Alere’s ongoing discovery deficiencies, which is scheduled for December

20, 2018. Allen remains hopeful that Alere will stipulate to resolve at least some of these discovery

disputes (especially in light of the ample evidence confirming the impropriety of Alere’s current

proposed discovery limitations). If this happens, Allen will immediately file that stipulation with

the Court and withdraw as much of his motion to compel as possible.




                                                 2
         Case 1:16-cv-11372-PBS Document 220 Filed 12/19/18 Page 3 of 3



        WHEREFORE, Allen respectfully requests that this Court enter an Order granting leave

for Allen to file a reply memorandum in support of his motion to compel discovery from Alere.

                                                       Respectfully Submitted,

                                                       SMITH & BRINK, P.C.

                                                        /s/ Andrew H. DeNinno
                                                       ______________________________
                                                       Richard D. King, Jr. (BBO #638142)
                                                       rking@smithbrink.com
                                                       Nathan A. Tilden (BBO #647076)
                                                       ntilden@smithbrink.com
                                                       Jacquelyn A. McEttrick (BBO #669827)
                                                       jmcettrick@smithbrink.com
                                                       Andrew H. DeNinno (BBO #568940)
                                                       adeninno@smithbrink.com
                                                       350 Granite St., Suite 2303
                                                       Braintree, MA 02184
                                                       (617) 770-2214

Dated: December 19, 2018

                              LOCAL RULE 7.1 CERTIFICATION

         Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for
Plaintiff-Relator Allen conferred in good faith with counsel for defendant Alere Home Monitoring,
Inc. concerning this motion, but the defendant does not consent to this motion and has indicated that it
intends to oppose this motion.
                                                       /s/ Andrew H. DeNinno
                                                       Andrew H. DeNinno

                                   CERTIFICATE OF SERVICE

       I, Andrew H. DeNinno, attorney for Plaintiff-Relator James F. Allen, hereby certify that I
served a copy of the foregoing motion via ECF to all counsel of record identified on the Notice of
Electronic Filing on December 19, 2018.
                                                    /s/ Andrew H. DeNinno
                                                    Andrew H. DeNinno
                                                    SMITH & BRINK, P.C.
                                                    adeninno@smithbrink.com
                                                    350 Granite St., Suite 2303
                                                    Braintree, MA 02184
Dated: December 19, 2018




                                                   3
